Citation Nr: 1040196	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  04-35 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the feet.

2.  Entitlement to an initial compensable rating for right hallux 
valgus.

3.  Entitlement to an initial compensable rating for left hallux 
valgus.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from October 1973 to August 
1976.

This case was before the Board of Veterans' Appeals (Board) in 
July 2006, at which time it denied increased initial ratings for 
bilateral degenerative arthritis of the feet and hallux valgus of 
the right foot and left foot.  

In March 2008, following a joint motion by the Veteran and VA, 
the United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's July 2008 decision and remanded the matter to 
the Board for compliance with the instructions in the joint 
motion.

In April 2009, the Board remanded the case to the RO for further 
development.  Following the requested development, the RO 
confirmed and continued the initial 10 percent for degenerative 
arthritis of the feet, as well as the initial noncompensable 
ratings for hallux valgus of each foot.  Thereafter, the case was 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's degenerative arthritis of the feet is confirmed 
by X-ray findings and manifested, primarily by pain, limitation 
of function, and non-incapacitating flare-ups.

2.  The Veteran's right hallux valgus is manifested primarily by 
pain, crepitus, and severe limitation of motion not warranting 
amputation of the right great toe.

3.  The Veteran's left hallux valgus is manifested primarily by 
pain, crepitus, and severe limitation of motion not warranting 
amputation of the left great toe.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for degenerative arthritis of the feet have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2010); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5003 (2010).

2.  The criteria for an initial noncompensable rating for right 
hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5280 (2010).

3.  The criteria for an initial noncompensable rating for right 
hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5280 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
increased ratings for his arthritis of the feet and bilateral 
hallux valgus.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met that 
duty.

In April 2007, during the course of the appeal, VA notified the 
Veteran of the information and evidence necessary to substantiate 
and complete his claims, including the evidence to be provided by 
him, and notice of the evidence VA would attempt to obtain.  VA 
informed the Veteran that in order to establish an increased 
rating for his service-connected disabilities, the evidence had 
to show that such disabilities had worsened.  VA noted the 
various types of evidence that the Veteran could submit to 
support his claim, including, but not limited to, evidence 
showing the impact on his employment, as well as evidence from 
people who had witnessed the affect of the Veteran's 
disabilities.  38 U.S.C.A. § 5103(a).  Throughout the pendency of 
his claims, the Veteran and his representative have demonstrated 
their awareness of the evidence and information necessary to 
support the Veteran's claim, as evidenced, for example, in the 
March 2008 Joint Motion for Remand.

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records, records 
reflecting his post-service treatment by VA, and reports from his 
private treating physician, J. V., III, M.D.  

In July 2004, April 2007, and May 2009, VA examined the Veteran 
to determine the nature and extent of impairment due to his 
arthritis of the feet and bilateral hallux valgus.  The VA 
examination reports show that the examiners reviewed the 
Veteran's medical history, interviewed and examined the Veteran, 
documented his current medical conditions, and rendered diagnoses 
and opinions which were, generally, consistent with the remainder 
of the evidence of record.  Therefore, the Board concludes that 
the VA examinations are adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

In developing the record, VA also offered the Veteran an 
opportunity to present additional evidence and argument at a 
hearing on appeal.  However, to date, he has declined to accept 
that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

Analysis

The Veteran contends that the ratings for the arthritis in his 
feet and for his bilateral hallux valgus, do not adequately 
reflect the level of impairment caused by those disorders.  He 
contends that his arthritis is productive of incapacitating 
episodes and that the evidence, particularly from his treating VA 
podiatrist, support that contention.  He also contends that his 
bilateral hallux valgus is so severe that it is the equivalent of 
the amputation of both of his great toes.  Therefore, he 
maintains that increased schedular ratings are warranted.  In 
addition, he contends that his arthritis of the feet and 
bilateral hallux valgus present such an exceptional or unusual 
disability picture that his case should be referred to the 
Director of the VA Compensation and Pension Service for 
extraschedular consideration.  However, after carefully 
considering the Veteran's claims in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against those claims.  
Accordingly, the appeal will be denied.  

Disability evaluations are determined by the application of VA's 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2008).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1. 

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a 
lack of normal endurance and functional loss due to pain and pain 
on use, specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. § 4.40.  
Consideration is also given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of the 
disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 
4.45. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  In this regard, a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where, as here, 
service connection is granted and an initial rating award is at 
issue, separate ratings can be assigned for separate periods from 
the time service connection became effective.).  Therefore, the 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods. 

Arthritis of the Feet

Degenerative arthritis, established by X-ray findings, is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  However, there are no 
limitation of motion criteria in the diagnostic codes for 
conditions of the feet.  

In the absence of limitation of motion criteria, a 10 percent 
rating is warranted when there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups.  A 
20 percent rating is warranted when there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  Id.

For the purpose of rating disability from arthritis, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities are considered groups of minor joints, ratable on a 
parity with major joints.  38 C.F.R. § 4.45 (f).

The preponderance of the evidence, such as the reports of VA X-
rays taken in April 2001 and August 2004, records and reports 
from the Veteran's treating VA podiatrist, and the reports of the 
VA examinations, performed in July 2007 and May 2009, confirm the 
presence of osteoarthritis in the minor joint groups of each of 
the Veteran's feet.  The salient question, then, is whether the 
arthritic changes have resulted in occasional incapacitating 
exacerbations.  

The Veteran's outpatient records show that he has been followed 
for arthritis of the feet, primarily by the VA Podiatry Service.  
In July 2002, the Veteran's treating VA podiatrist noted that she 
had treated the Veteran five times in the previous nine months, 
in part, due to chronic foot pain from arthritic changes.  In 
February 2003,  the Veteran's VA treating podiatrist reported 
that she had seen the Veteran, in part, for osteoarthritis of the 
feet.  The Veteran stated that he had good days and bad days, but 
that the various modes of treatment, including special shoes, 
inserts, wraps, physical therapy, and nonsteroidal anti-
inflammatory medication, had failed to resolve his symptoms.  He 
stated that his feet were worse in cold, wet weather or with 
excessive use; and the treating VA podiatrist recommended that 
during flare-ups, the Veteran take nonsteroidal anti-inflammatory 
medication and limit his activity until the pain resolved.  

In his Notice of Disagreement, received in March 2003, the 
Veteran suggested that evidence, such as the February 2003 report 
from his treating VA podiatrist, showed that he was having 
occasional incapacitating exacerbations.  Evidence has also been 
obtained which show complaints of exacerbations or flare-ups.  
For example, during VA physical therapy in November 2001, the 
Veteran reported that he had been having several weekly 
exacerbations of foot pain, and in September 2004, his treating 
VA podiatrist noted that his symptoms of foot pain correlated, 
directly to his arthritic foot condition.  She noted that his 
ambulation and motion were greatly restricted during arthritic 
flares.  She concluded that his foot pain was arthritic in 
nature, because it was aggravated by prolonged use and damp, cold 
weather.  In addition, during his July 2004 VA examination, he 
reported that he had missed as many as eight to ten days from 
work over a period of six months.  

While the foregoing evidence suggests that the Veteran was having 
periodic exacerbations of his arthritis of the feet which limited 
his activities during flare-ups, the degrees of disability set 
forth in the rating schedule contemplate the possibility of such 
flare-ups.  38 C.F.R. § 4.1.  They do not define incapacitating 
episodes, and VA has not received any evidence which 
characterizes the Veteran's flare-ups as incapacitating in 
nature.  The absence of such evidence is not dispositive, 
however, it is a factor for consideration.  See, e.g., Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (the Board may weigh 
the absence if contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  ).  In 
this case, it is significant.

Since the Court's March 2008 order vacating the Board's July 2006 
decision, the Veteran and his representative knew or should have 
known that the Veteran needed to submit evidence that his flare-
ups were incapacitating in nature.  Although evidence was 
received which shows that the Veteran continues to be treated for 
arthritis of the feet, such evidence is, generally, consistent 
with that on file prior to March 2008.  The Veteran's arthritis 
of the feet continues to manifested by good days and bad days and 
with complaints of pain and limitation of function, flare-ups 
with excessive use or cold, damp weather.  Moreover, repetitive 
testing, such as that performed during the May 2009 VA 
examination, does not cause additional limitation due to pain, 
fatigue, weakness, or lack of endurance.  Such findings are 
entirely consistent with the results of such testing performed 
during VA examinations in July 2004 and April 2007.  Indeed, the 
Veteran's more recent treatment for arthritis of the feet has 
been characterized as routine in nature.  There is no recent 
evidence of any treatment specifically for flare-ups, nor is 
there any evidence that the Veteran's arthritis of the feet cause 
him to become incapacitated.  

While the Veteran's arthritis of the feet reportedly impairs his 
ability to work, there is no medical evidence or evidence from 
his employer that he has missed work due to incapacitating 
exacerbations caused by that disorder.  Moreover, there is no 
evidence that his employer limited his duties or considered 
terminating or altering his employment as a result of his 
absences.  Rather, the evidence shows that he continues to work, 
despite the pain.  In this regard, the most recent examiner found 
that the Veteran's impairment consisted primarily of difficulty 
in putting on his shoes and walking for more than thirty minutes 
at a time.  In addition, the evidence shows that the Veteran is 
generally able to independently perform his activities of daily 
living.  Furthermore, the evidence from the Veteran's treating 
podiatrist recommends that the Veteran be as active as possible.  
Such a recommendation combined with the lack of evidence of 
increased pathology or incapacitating episodes, militates against 
the Veteran's claim for an increased rating.  Indeed, the Board 
finds that the preponderance of the evidence of record is against 
the Veteran's claim that his service-connected arthritis of the 
feet caused occasional periods of incapacitating exacerbations.  
Absent such evidence, the manifestations of the Veteran's 
arthritis of the feet do not meet or more nearly approximate the 
schedular criteria for an initial rating in excess of 10 percent.  
Accordingly, the current rating is confirmed and continued, and 
the appeal is denied. 

Hallux Valgus

Hallux valgus is rated in accordance with 38 C.F.R. §4.71a, 
Diagnostic Code 5280.  A 10 percent rating is warranted for 
unilateral hallux valgus in which there has been surgical 
resection of the metatarsal head, or where there is severe 
impairment equivalent to amputation of the great toe.  38 C.F.R. 
§4.71a, Diagnostic Code 5280.  Where, as here, the rating 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned when 
the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Initially, the Board notes that the Veteran has not had surgical 
resection of either metatarsal head.  Rather, he contends that an 
increased rating for hallux valgus in each foot is warranted, 
because it is so severe that it equates to amputation of the 
great toe, bilaterally.  The Veteran's contentions 
notwithstanding, there is no evidence has been associated with 
the claims file to support that contention.  

The evidence, such as that from his treating VA podiatrist, does 
show that the Veteran's hallux valgus is manifested primarily by 
pain, crepitus, and severe limitation of motion.  However, 
despite the fact that the Veteran has been followed by VA for 
many years and despite the fact that he has been examined by VA 
on several occasions, none of the examiners or health care 
providers have suggested that the Veteran's hallux valgus is so 
severe as to warrant the amputation of either great toe.  The 
only time that possibility was ever considered was during the May 
2009 VA examination.  In responding to a request for an opinion, 
the VA examiner concluded that the Veteran would not be better 
off or equally well off, if either of his great toes was 
amputated.  Rather, he concluded that the Veteran would be in 
considerably worse condition, because he would no longer have the 
stability or balance that the great toe provided.  Absent 
competent evidence to the contrary, the manifestations of the 
Veteran's hallux valgus do not meet or more nearly the criteria 
for an initial compensable rating for the Veteran's service-
connected hallux valgus in either foot.  Accordingly, the 
noncompensable ratings for hallux valgus in each foot are 
confirmed and continued, and the appeal is denied.

Extraschedular Considerations

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the Director 
of the VA Compensation and Pension Service for possible approval 
of an extraschedular rating for the Veteran's service-connected 
arthritis of the feet or bilateral hallux valgus.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found to be inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors, such 
as those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

In this case, the Veteran and his representative have expressly 
raised the matter of entitlement to an extraschedular rating.  
They contend that consideration of an extraschedular rating is 
warranted, in part, by evidence such as a statement by the 
Veteran's treating VA podiatrist showing that the Veteran limit 
his activities when the pain in his feet flares.  However, 
neither the Veteran nor his representative have identified, and 
the Board has not found, any factors which may be considered to 
be exceptional or unusual with respect to the service-connected 
arthritis of the feet or bilateral hallux valgus.  In this 
regard, there is no evidence to suggest that painful flare-ups 
are unexpected or unusual manifestations of arthritis of the feet 
or bilateral hallux valgus.  The record does not show that the 
Veteran has required frequent hospitalizations for those 
disabilities, nor does it show marked interference with 
employment.  In sum, there is no unusual clinical picture 
presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.  In short, the 
evidence does not support the proposition that the Veteran's 
arthritis of the feet or bilateral hallux valgus presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  
Accordingly, further action is not warranted under 38 C.F.R. 
§ 3.321 (b)(1).




ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the feet is denied.

Entitlement to an initial compensable rating for right hallux 
valgus is denied.

Entitlement to an initial compensable rating for left hallux 
valgus is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


